                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                  Case No. 11-cr-204-pp
      v.

DERRICK L. SANDLES,

                  Defendant
______________________________________________________________________________

   ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
     EARLY DISCHARGE FROM SUPERVISED RELEASE (DKT. NO. 450)
______________________________________________________________________________

      On October 29, 2012, the defendant signed a plea agreement admitting

that between January 2007 and October 2010, he conspired with others to

possess with intent to distribute and to distribute five kilograms or more of

cocaine and marijuana. Dkt. No. 208. On September 2, 2014, Judge Rudolph

T. Randa sentenced the defendant to serve sixty-five months in custody

followed by five years of supervised release. Dkt. Nos. 345, 346. The defendant

began serving that five-year supervised release term on May 21, 2018; he has

served just over three years of the term. Dkt. No. 454 at 1.

      The defendant has asked the court to terminate his supervised release

term early. Dkt. No. 450. He explains that he has had no violations of his

supervised release, that all his drug tests have been negative, that he has

maintained a stable residence and has kept a steady job. Id. at 2. Currently he

owns and operates a car dealership, which he has operated for the past two

years. Id. He says that he attended and completed programming while in

custody and since being released has completed the Thinking for Change


                                        1

       Case 2:11-cr-00204-PP Filed 07/21/21 Page 1 of 11 Document 455
program. Id. He also indicates that he has performed community service

through Motivating All Youth, Inc. Id. Finally, the defendant says that he would

“prefer an in-person (versus a video) hearing with respect to this motion.” Id. at

3.

      The defendant attached to his motion four certificates of completion for

prison programs—a resume class completed in May 2015, the Residential Drug

Abuse Program completed October 19, 2015, the 7 Steps program at FCI

Oxford completed May 4, 2016 and a follow-up to the RDAP program completed

over the year between October 19, 2015 and October 20, 2016. Dkt. No. 450-1

at 3-6. He also attached a certificate confirming that he completed the Thinking

for Change program on July 14, 2020. Id. at 2. Finally, he attached a letter

from Akesha Burks, the CEO of Motiving All Youth, Inc. Id. at 1. She explains

that Motivating All Youth, Inc. is a “non-profit, service organization aimed at

bridging the gap between children of all abilities.” Id. Ms. Burks describes a

number of the fundraising efforts the organization holds throughout the year

and the causes the fundraising proceeds support. With regard to the

defendant, Ms. Burks states:

      Derrick Sandles has served as a responsible and reliable volunteer
      with M.A.Y. since 2019. During his service within the organization,
      Derrick has served on the Fundraising Planning Committee. One of
      the major fundraising efforts, Derrick assisted with support for
      [name], a 10-year-old youth program participant awaiting a heart
      transplant. In addition to the organization’s efforts, during [name’s]
      hospitalization, Mega Motors [the defendant’s auto dealership]
      fulfilled all requests associated with [the participant’s] wish list in
      the interest of exceeding the family’s needs and providing the youth’s
      wants as well.

      Additionally, he has served as a positive, uplifting, and encouraging
      inspiration to many youth. He has been a pleasure to mentor and to
      be around, and the mere act of giving back and being surrounded
      by positive individuals and exposed to those with the lifestyles and
      challenges as the youth serviced by Motivating All Youth has had a

                                        2

       Case 2:11-cr-00204-PP Filed 07/21/21 Page 2 of 11 Document 455
       beneficial and life-altering impact on Derrick—one I hope he will
       take with him as a role model to impart transformation and positive
       influence on his male peers and counterparts.

Id.

       The government objects to the motion. Dkt. No. 452. It argues, citing

cases from this district, that the defendant is asking for early termination

based solely on the fact that he has followed the rules of supervision, and it

asserts that this is not enough. Id. at 2. It observes that the program

certificates the defendant attached to his motion were from programs he

completed in prison and that completing Thinking for Change was a condition

of his supervision. Id. The government also asserts that the 18 U.S.C. §3553(a)

factors militate against early termination. Id. at 3. It argues that in this case

alone, the defendant was involved in a multiple-year conspiracy and was

personally responsible for distributing kilograms of cocaine; it also points out

that the defendant became involved in the instant offense while on extended

supervision for a state drug-trafficking offense. Id. The government opposed the

defendant’s request for a hearing. Id.

       Probation confirms that the defendant has been self-employed, has

maintained a residence with his girlfriend and has provided negative urine

screens. Dkt. No. 454 at 1. It confirms that he completed Thinking for Change.

Id. Probation indicates that it was not aware of any community service prior to

the defendant filing this motion. Id. at 2. It also notes that despite multiple

requests, the defendant has not provided copies of his tax returns to probation.

Id. at 1.

       The defendant filed a reply, disputing the government’s assertion that he

needs to do more than comply with the conditions of supervision to warrant

early termination. Dkt. No. 453. He asserts that he has gone above and beyond


                                         3

        Case 2:11-cr-00204-PP Filed 07/21/21 Page 3 of 11 Document 455
by volunteering at Motivating All Youth, Inc., and asserts that Ms. Burks’s

letter “sets forth in great detail the type and amount of volunteer work

performed by [the defendant] while on supervision.” Id. at 2. The defendant also

argues that the court should hold a hearing on the motion, asserting that “if a

Court is going to consider a motion of this nature, [] the Court should see the

requesting party in person to examine his demeanor and acumen in order to

make a well reasoned decision on whether or not to grant such a motion.” Id.

He says that the court must “determine if the interests of justice should allow

for such a ruling by seeing the person making such a request,” and asks

“[w]hat better way to make a final determination than to see and perhaps

question the requesting party in a personal setting.” Id.

      The court declines to hold a hearing on the defendant’s motion. Fed. R.

Crim. P. 43 governs the circumstances under which a criminal defendant’s

presence is required. A defendant must be present at the initial appearance,

the initial arraignment, the plea, every stage of trial and sentencing. Fed. R.

Crim. P. 43(a). A defendant’s presence is not required when “[t]he proceeding

involves the correction or reduction of sentence under Rule 35 or 18 U.S.C.

§ 3582(c).” Fed. R. Crim. P. 43(b)(4). If a defendant does not have the right to be

present for the court’s determination of whether to reduce the incarceration

component of his sentence, he does not have the right to be present (in person

or by video) when the court determines whether to effectively reduce the

imposed term of supervised release.

      From a practical standpoint, the court has received many such motions

over the years. It never has held a hearing on such a motion, because 18

U.S.C. §3583(e)(1) says that the court must determine whether early

termination is “warranted by the conduct of the defendant released and in the


                                         4

        Case 2:11-cr-00204-PP Filed 07/21/21 Page 4 of 11 Document 455
interest of justice.” The court is able to determine the “conduct of the defendant

released” from the pleadings and if not, it can ask for more information.

      As to the motion itself, the government is correct that it takes more than

just following the rules of supervision for a court—this court, at least—to grant

early termination of supervised release. As this court explained in United

States v. Cairo,

      Under 18 U.S.C. § 3583(e)(1), a district court may terminate a
      defendant’s supervised release after the defendant has served one
      year if, “after considering the factors set forth in section 3553(a)(1),
      (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),” the court
      finds that early termination is “warranted by the conduct of the
      defendant released and in the interest of justice.” 18 U.S.C.
      § 3583(e)(1). Judge Lynn Adelman considered this provision in
      United States v. O’Hara, Case No. 00-cr-170, 2011 WL 4356322
      (E.D. Wis. Sept. 16, 2011), and paraphrased it as containing three
      requirements:

             (1)    the defendant has served at least one year of
                    supervision;

             (2)    the government is given notice and an opportunity to be
                    heard; and

             (3)    termination is in the interest of justice based on the
                    pertinent § 3553(a) factors and the defendant’s
                    conduct.

      United States. v. O’Hara, No. 00-CR-170, 2011 WL 4356322, at *3
      (E.D. Wis. Sept. 16, 2011) (citing United States v. Medina, 17 F.
      Supp. 2d 245, 245-46 (S.D.N.Y. 1998) and United States v. Lowe,
      632 F.3d 996, 998-99 (7th Cir. 2011)). While noting that district
      courts “possess[] wide discretion in making [the] determination
      [whether to terminate supervised release early,]” Judge Adelman
      cautioned that courts have held “that the conduct of the defendant
      necessary to justify early termination should include more than
      simply following the rules of supervision; otherwise, every defendant
      who avoided revocation would be eligible for early termination.”
      O’Hara, 2011 WL 4356322, at *3 (collecting cases). The defendant
      carries the burden of proving that she has done more than just
      follow the rules. Id., citing United States v. Hook, 471 F.3d 766, 771
      (7th Cir. 2006). The district court need not make explicit findings on
      each of the relevant § 3553(a) factors, but must give some indication

                                            5

        Case 2:11-cr-00204-PP Filed 07/21/21 Page 5 of 11 Document 455
      that it considered those factors. See Lowe, 632 F.3d at 998, citing
      United States v. Carter, 408 F.3d 852, 854 (7th Cir. 2005); United
      States v. Hale, 107 F.3d 526, 530 (7th Cir. 1997); and United States
      v. Nonahal, 338 F.3d 668, 671 (7th Cir. 2003).

United States v. Cairo, No. 16-CR-81-pp, 2017 WL 3484946, at *2 (E.D. Wis.

Aug. 14, 2017).

      The defendant has served more than one year and the government has

been given notice and an opportunity to be heard. The question is whether,

after considering the relevant §3553(a) factors, the conduct of the defendant

and the interests of justice warrant early termination. The court must start,

then, with the relevant §3553(a) factors.

      Section 3553(a)(1) requires the court to consider the nature and

circumstances of the offense and the history and characteristics of the

defendant. The PSR indicates that in 2009, law enforcement began an

investigation of the drug trafficking activities of someone named Jason Harvey;

law enforcement believed his organization was bringing kilogram quantities of

cocaine and marijuana from Chicago to Milwaukee and distributing it to

dealers in the Milwaukee area. Dkt. No. 257 at ¶10. The report states that, “[a]t

times, Derrick Sandles, a codefendant, pooled his money with Mr. Harvey’s

cash in order to obtain kilogram quantities of cocaine from Mr. Harvey’s Illinois

source.” Id. The report reveals that on at least one occasion in 2010, “Mr.

Harvey cooked the cocaine into crack cocaine with Mr. Sandles . . . .” Id. at

¶11. The report describes an incident at the end of December 2009 when the

defendant had a conversation with a confidential informant at the defendant’s

car wash, describing one of Jason Harvey’s cocaine transactions with a

supplier. Id. at ¶23. It describes a statement by an informant that that same

month, Harvey asked the defendant to accompany the informant to Chicago to

bring money to Harvey for the purpose of purchasing cocaine. Id. at ¶24.
                                        6

       Case 2:11-cr-00204-PP Filed 07/21/21 Page 6 of 11 Document 455
      But the most relevant information in the report indicates that for some

eight to nine months in 2009 and 2010, Jason Harvey sold the defendant

cocaine every week or every other week, in amounts anywhere from 4.5 ounces

to 13.5 ounces, with a typical sale being nine ounces. Id. at ¶32. The

government’s conservative estimate of the amount of cocaine the defendant

bought from Harvey or pooled money with Harvey to buy was 12.2 kilograms.

Id. at ¶33.

      This was a serious offense. On the positive side, it did not appear to

involve guns or violence. On the negative side, however, the defendant was

responsible for moving a significant amount of cocaine into the Milwaukee area

over an extended period. The defendant admitted that he committed the offense

because he was associating with the wrong people and because he needed

money, having just been released from prison and finding it hard to get a job.

Id. at ¶92.

      As to the defendant’s history and characteristics, the PSR indicates that

the defendant’s criminal history began in 1992 at age 16. Id. at ¶106. While

three of his six adult convictions were for operative after revocation, one

involved a high-speed chase through traffic, id. at ¶107, and in 2001, he was

convicted in Milwaukee County Circuit Court for possession with intent to

distribute cocaine, id. at ¶112. The cocaine conviction resulted in a sentence of

six years of initial confinement followed by six years of extended supervision;

the defendant was released to extended supervision in January 2008 and

began his participation in the federal crime of conviction in 2009. Id. at ¶112.

So, as the government points out, the defendant was under supervision when

he committed the offense of conviction, and was under supervision for having

committed a similar offense.


                                         7

        Case 2:11-cr-00204-PP Filed 07/21/21 Page 7 of 11 Document 455
      The PSR indicates that the defendant had a work history at the time of

sentencing, both working jobs for others (such as working at Candyland for

about a year in 2000-2001 and at Target for two months as a seasonal worker

in 2011) and for himself (running, at various times, a car wash, a detailing

company and a delivery service). Id. at ¶¶144-150.

      In considering the defendant’s history and characteristics, the court also

considers his time in prison and on supervision. The defendant completed four

programs during just under four years in prison—a resume-writing program,

the intensive RDAP program, a follow-up to RDAP and the 7-step program. This

shows that the defendant made some use of his time in prison. The court has

no evidence of his disciplinary history while in custody. Since his release, the

defendant has had no violations, has stayed drug-free and has been self-

employed with a stable residence. The court commends the defendant for

following the rules of supervision, especially given that he did not follow the

rules of extended supervision after his state-court cocaine conviction. The

defendant has completed the Thinking for Change program. These actions

show that the defendant is committed to being a productive, “pro-social”

member of society. He should be proud of himself. Completing the RDAP

program and the follow-up also commendable, and hopefully the skills he

learned in that program are helping the defendant stay drug-free now.

      Section 3553(a)(2)(B) requires the court to consider the need for the

sentence imposed to afford adequate deterrence to criminal conduct. The

defendant’s offense level was 29 and his criminal history category was III,

resulting in an advisory guideline sentencing range of 108 to 135 months (nine

years to eleven years and three months), with a ten-year statutory mandatory

minimum. Dkt. No. 257 at ¶157. He received a sentence of sixty-five months—


                                         8

        Case 2:11-cr-00204-PP Filed 07/21/21 Page 8 of 11 Document 455
almost half the mandatory minimum. While the length of a criminal sentence is

not necessarily a deterrent for many, supervision sometimes is. While the

defendant has followed his supervised release conditions, many defendants

struggle on supervised release and want to avoid being under supervision. To

that end, the term of supervision can be a deterrent.

      Section 3553(a)(2)(C) requires the court to consider protection of the

public from further crimes of the defendant. So far, it does not appear that that

is a factor that weighs against early termination.

      Section 3553(a)(2)(D) requires the court to consider the need to provide

the defendant with needed educational or vocational training, medical care or

other correctional treatment. Judge Randa felt that the defendant needed

assistance in decision-making skills, and he ordered that the defendant must

participate in a cognitive intervention program. Dkt. No. 346 at 4. The

defendant has completed that program. Judge Randa also ordered the

defendant to cooperate in the payment of any child support arrearages. Id. The

court is unaware of the status of any such arrearages. The defendant already

had earned his HSED before Judge Randa sentenced him, dkt. no. 257 at

¶142, and Judge Randa did not order any educational or vocational conditions.

      As for §3553(a)(4), Judge Randa and this court have taken into account

the kinds of sentences and sentencing ranges applicable. And the court did not

order restitution, so §3553(a)(7) is not applicable.

      That brings the court to the conduct of the defendant. The only thing the

defendant mentions in his motion that does not fall under the category of

following the required conditions of supervision is his participation with

Motivating All Youth, Inc. The defendant stated in his reply brief that Ms.

Burks, the CEO of Motivating All Youth, Inc., went into great detail in her letter


                                         9

        Case 2:11-cr-00204-PP Filed 07/21/21 Page 9 of 11 Document 455
about the type and amount of community service the defendant has done with

that organization. With no disrespect to Ms. Burks or defense counsel, the

court cannot agree. Ms. Burks’s letter is dated July 23, 2020—a year ago. Dkt.

No. 450-1 at 1. It says that the defendant had been a volunteer since “2019.”

Id. The court cannot tell from that statement how long the defendant had been

a volunteer—it could have been as little as seven months or as long as

nineteen. Nor does the court know whether the defendant continued working

with the organization beyond July 2020. Ms. Burks indicates that the

defendant served on the fundraising planning committee, but does not explain

what this entailed. How frequently did the committee meet? Did committee

members also participate in the fundraising events themselves? Did the

defendant help set up for events? Did he help transport people to and from

events? Ms. Burks says that the defendant “assisted with support” for a boy

awaiting a heart transplant. It is not clear what this means. She says that

while the young man was hospitalized, the defendant’s auto dealership

“fulfilled all requests associated with [the child’s] wish list.” Id. It sounds as

though the defendant’s business contributed money or gifts to the young man.

That is generous and kind. But it points to the concern that probation has

expressed—the fact that despite repeated requests, the defendant has not

provided probation with tax returns. If the defendant’s auto dealership is doing

a booming business and he is doing well enough to make charitable

contributions, that is a wonderful thing. But the court presumes that probation

cannot determine whether that is the case unless it has the defendant’s tax

returns.

      Finally, the defendant has not explained why he needs early termination.

The court has had defendants who ask for early termination because it


                                          10

       Case 2:11-cr-00204-PP Filed 07/21/21 Page 10 of 11 Document 455
interferes with their ability to obtain jobs, or because they want to move out of

state to be with family, or because it prevents them from traveling for work.

The defendant has not identified any reason that continued supervision

hinders him from moving on with his life.

      The court agrees with the government that at this point, the defendant

has not demonstrated that early termination is warranted by his conduct or in

the interests of justice. That is not to say that the defendant does not have

much to be proud of. He clearly has made changes from the way he was living

his life before he went to prison and the court applauds him for that. Nor is the

court saying that it would never grant early termination of the defendant’s

supervised release. The court is denying this motion without prejudice,

meaning that the defendant may again seek early termination in the future. If

he provides probation with the tax returns it has requested, and if he provides

the court with evidence that he is going above and beyond compliance with the

conditions of his supervision, the court would be more than happy to consider

a future motion.

      The court DENIES the defendant’s motion for early discharge from

supervised release. Dkt. No. 450.

      Dated in Milwaukee, Wisconsin this 21st day of July, 2021.

                               BY THE COURT:


                               _____________________________________
                               HON. PAMELA PEPPER
                               Chief United States District Judge




                                        11

       Case 2:11-cr-00204-PP Filed 07/21/21 Page 11 of 11 Document 455
